DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 9, 15 and 17 are objected to because of the following informalities:
(claim 2, line 2) “the top drill collar” should be changed to “a top drill collar”.
(claim 9, line 2) “the top drill collar” should be changed to “a top drill collar”.
(claim 15, line 6) “the surface” should be changed to “a surface”.
(claim 17, line 3) “a top drill collar” should be changed to “the top drill collar”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehr et al. (US 2016/0084077).
As concerns claim 1, Lehr shows an underbalanced drilling system (10) comprising: a bottomhole assembly (20) including a drill bit (50), the bottomhole assembly operable to conduct drilling of an underbalanced wellbore in a formation from a surface (paragraph 0047), the bottomhole assembly including a telemetry sub (paragraph 0021 & 0047; claim 1 & 5); a telemetry component operable to transmit signals in real-time between the telemetry sub of the bottomhole assembly and a controller (200) on the surface (paragraph 0021 & 0047; claim 1 & 5); a drill string (11) coupled to the bottomhole assembly, the drill string including a plurality of drill collars (12a), the plurality of drill collars forming a channel operable to permit drilling fluid to flow from the surface to the bottomhole assembly (Fig. 1 & 2; paragraph 0018 & 0019), the drill string operable to be inserted into the wellbore by a hydraulic work over unit (24); and a continuous circulation component (30) operable to provide continuous circulation of the drilling fluid while a new drill collar (12a) is coupled to the drill string, the continuous circulation component operable to substantially maintain a wellbore density at a predetermined density (Fig. 1-3; paragraph 0018 & 0019).
As concerns claims 2, 9 and 16, Lehr shows an upper supply conduit (fluid line between manifold 102 & top drive 24) coupled with an upper end of a top drill collar (12a) of the drill string (Fig. 1 & 2; paragraph 0019), the supply conduit coupled with a pump (not shown) to pump the drilling fluid into the channel of the drill string (Fig. 1; paragraph 0038).
As concerns claims 3, 10 and 17, Lehr shows wherein the new drill collar is coupled to the upper end of the top drill collar of the drill string (Fig. 1 & 2).
As concerns claims 4, 11 and 18, Lehr shows wherein the continuous circulation component (30) includes a side port (118) extending from a wall of the top drill collar, the side port providing fluidic communication with the channel (120) such that the drilling fluid is pumped into the channel through the side port while the new drill collar is coupled to the drill string (Fig. 1-3; paragraph 0020).
As concerns claims 5, 12 and 19, Lehr shows wherein the top drill collar includes an upper valve (114) operable to close when the new drill collar is coupled to the drill string to prevent the drilling fluid from the side port from flowing out of the upper end of the top drill collar (Fig. 3; paragraph 0020).
As concerns claims 6, 13 and 20, Lehr shows wherein the hydraulic work over unit includes an insertion component (24) coupled with the drill string, the insertion component being operable to rotate the drill string and/or lower the drill string into the wellbore (Fig. 1 & 2).
As concerns claims 7 and 14, Lehr shows wherein the signal transmitted by the telemetry component is transmitted by one or more of the following: electromagnetic telemetry, acoustic telemetry, mud pulse telemetry, wired telemetry (paragraph 0021 & 0047; claim 1 & 5).
As concerns claim 8, Lehr shows a system (10) to drill an underbalanced wellbore comprising: a bottomhole assembly (20) including a drill bit (50), the bottomhole assembly operable to conduct drilling of an underbalanced wellbore in a formation from a surface (paragraph 0047), the bottomhole assembly including a telemetry sub (paragraph 0021 & 0047; claim 1 & 5); a telemetry component operable to transmit signals in real-time between the telemetry sub of the bottomhole assembly and a controller (200) on the surface (paragraph 0021 & 0047; claim 1 & 5); a drill string (11) coupled to the bottomhole assembly, the drill string including a plurality of drill collars (12a), the plurality of drill collars forming a channel operable to permit drilling fluid to flow from the surface to the bottomhole assembly (Fig. 1 & 2; paragraph 0018 & 0019), the drill string operable to be inserted into the wellbore by a hydraulic work over unit (24); and a continuous circulation component (30) operable to provide continuous circulation of the drilling fluid while a new drill collar (12a) is coupled to the drill string, the continuous circulation component operable to substantially maintain a wellbore density at a predetermined density (Fig. 1-3; paragraph 0018 & 0019).
As concerns claim 15, Lehr shows a method (claim 10) comprising: drilling, by a bottomhole assembly (20) coupled to a drill string (11), an underbalanced wellbore in a formation (paragraph 0047), the drill string including a plurality of drill collars (12a); inserting, by a hydraulic work over unit (24), the drill string into the wellbore (Fig. 1 & 2; paragraph 0018 & 0019); sensing, by one or more sensors, parameters downhole (paragraph 0021 & 0047; claim 1 & 5); transmitting in real-time, by a telemetry component to a controller (200) at a surface, data corresponding to the sensed parameters (paragraph 0021 & 0047; claim 1 & 5); and providing continuous circulation, by a continuous circulation component (30) while a new drill collar (12a) is coupled to the drill string, of drilling fluid to maintain a wellbore density at a predetermined density (Fig. 1-3; paragraph 0018 & 0019).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Johnson et al. (US 2018/0202247) discloses a drilling system comprising: a bottomhole assembly including a drill bit and a telemetry sub; a telemetry component operable to transmit signals in real-time between the telemetry sub of the bottomhole assembly and a controller on a surface; a drill string coupled to the bottomhole assembly, the drill string including a plurality of drill collars, the plurality of drill collars forming a channel operable to permit drilling fluid to flow from the surface to the bottomhole assembly, the drill string operable to be inserted into the wellbore by a hydraulic work over unit; and a continuous circulation component operable to provide continuous circulation of the drilling fluid while a new drill collar is coupled to the drill string, the continuous circulation component operable to substantially maintain a wellbore density at a predetermined density (Fig. 1-4 & 20; paragraph 0037, 0039-0047 & 0077-0095).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679